DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
 	In line 4 of paragraph [0031], the phrase “the controller 102 can selectively active (e.g., automatically activate) the heating elements 34A-D” will be interpreted as --the controller 102 can selectively active (e.g., automatically activate) the heating elements 50A-D--    
 	In lines 5, 11, 13 of paragraph [0032], the phrase “heating element 34” will be interpreted as --heating element 50--      
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claim 1, the phrases “a first cooling conduit arranged with respect to the receiver and configured to receive refrigerant to refrigerate the tray of food when the tray of food is disposed in the cavity of the food receiver; a second cooling conduit arranged with respect to the receiver and configured to receive refrigerant to refrigerate the tray of food when the tray of food is disposed in the cavity of the food receiver; a refrigerant supply system fluidly coupled to the first and second cooling conduits to supply the first and second conduits with refrigerant; and a metering valve fluidly coupled to the second cooling conduit to selectively block and permit flow of refrigerant to the second cooling conduit such that refrigerant can flow through the first cooling conduit while refrigerant is blocked from flowing through the second cooling conduit” will be interpreted as --a first cooling conduit arranged with respect to the receiver and configured to receive a refrigerant to refrigerate the tray of food when the tray of food is disposed in the cavity of the food receiver; a second cooling conduit arranged with respect to the receiver and configured to receive the refrigerant to refrigerate the tray of food when the tray of food is disposed in the cavity of the food receiver; a refrigerant supply system fluidly coupled to the first and second cooling conduits to supply the first and second conduits with the refrigerant; and a metering valve fluidly coupled to the second cooling conduit to selectively block and permit flow of the refrigerant to the second cooling conduit such that the refrigerant can flow through the first cooling conduit while the refrigerant is blocked from flowing through the second cooling conduit--.   
Regarding claim 2, the phrases “a first refrigeration mode in which refrigerant is delivered to the first cooling conduit and not the second cooling conduit, and in a second refrigeration mode in which refrigerant is delivered to the first cooling conduit and the second cooling conduit” will be interpreted as-- a first refrigeration mode in which the refrigerant is delivered to the first cooling conduit and not the second cooling conduit, and in a second refrigeration mode in which the refrigerant is delivered to the first cooling conduit and the second cooling conduit--.   
Regarding claim 8, the phrase “wherein the second cooling conduit is arranged to receive refrigerant in parallel with respect to the first cooling conduit” will be interpreted as --wherein the second cooling conduit is arranged to receive the refrigerant in parallel with respect to the first cooling conduit--.   
Regarding claim 9, the phrase “the first metering valve being configured to control an amount of refrigerant flowing through the first cooling conduit” will be interpreted as --the first metering valve being configured to control an amount of the refrigerant flowing through the first cooling conduit--.       
Regarding claim 11, the phrase “wherein the food holding apparatus temperature controller is responsive to a temperature signal from the temperature sensor to control flow of refrigerant through the first cooling conduit and the second cooling conduit” will be interpreted as --wherein the food holding apparatus temperature controller is responsive to a temperature signal from the temperature sensor to control flow of the refrigerant through the first cooling conduit and the second cooling conduit--.                
Claim 13 is a dependent of claim 14 which is incorrect. For examination purposes, claim 13 will be assumed to be a dependent of claim 1.
Regarding claim 15, the phrases “the first cooling conduit being arranged for refrigerant to flow therethrough while refrigerant is selectively blocked from flowing through the second cooling conduit; and cooling the tray of food with at least one of the first cooling conduit or second cooling conduit” will be interpreted as  --the first cooling conduit being arranged for a refrigerant to flow therethrough while the refrigerant is selectively blocked from flowing through the second cooling conduit; and cooling the tray of food with at least one of the first cooling conduit or second cooling conduit--.  
Regarding claim 16, the phrases “wherein refrigerant is delivered to the first cooling conduit and not the second cooling conduit in the first refrigeration mode, and wherein refrigerant is delivered to the first and second cooling conduits in the second refrigeration mode” will be interpreted as  --wherein the refrigerant is delivered to the first cooling conduit and not the second cooling conduit in the first refrigeration mode, and wherein the refrigerant is delivered to the first and second cooling conduits in the second refrigeration mode--.        
Claim 16 is a dependent of claim 18 which is incorrect. For examination purposes, claim 16 will be assumed to be a dependent of claim 15.
Claim 17 is a dependent of claim 19 which is incorrect. For examination purposes, claim 17 will be assumed to be a dependent of claim 15.
Claim 18 is a dependent of claim 20 which is incorrect. For examination purposes, claim 18 will be assumed to be a dependent of claim 15.
Claims 3-7, 10, 12, 14, and 19-20 are objected to due to dependency.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a refrigerant supply system” in claim 1
“a non-transitory tangible storage medium” in claims 2-3
“a heating element” in claims 12-13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a refrigerant supply system” corresponds to a compressor or a condenser as described in paragraph [0021] of the specification of the application.
“a non-transitory tangible storage medium” corresponds to a RAM as described in paragraph [0023] of the specification of the application.
“a heating element” corresponds to an electric resistance heating element as described in paragraph [0030] of the specification of the application.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, claim 1 recites “a meter valve” and claim 9 recites “a second metering valve” and “a first metering valve”.  A metering valve in claim 1 renders claim 9 indefinite because it is unclear how a single metering valve can be a first and second metering valve. For examination purposes the limitation in claims 1 and 9 will be interpreted to be -- at least one metering valve --.
Claims 2-8 and 10-14 are rejected based on dependency from a reject claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford (US20130037237A1) in view of Matsuzaki et al. (US20180299024A1, herein after referred to as Matsuzaki).
Regarding claim 1, Shackelford teaches a food holding apparatus (food presentation module 10 Fig. 2) comprising: a housing (frame 12 Fig. 2); at least one food receiver (wells 18 Fig. 6) supported by the housing (Fig. 3), the at least one food receiver defining a cavity (Fig. 3) sized and shaped to receive a tray of food (paragraphs [0009] and claim 1 ); and a refrigeration system (cooling system in paragraph [0009]) associated with the food receiver (paragraph [0016]), the refrigeration system comprising: a first cooling conduit (pipe 40A Fig. 6) arranged with respect to the receiver (Fig. 6) and configured to receive a refrigerant (refrigerant in paragraph [0035]) to refrigerate the tray of food when the tray of food is disposed in the cavity of the food receiver (paragraph [0035]); a second cooling conduit (pipe 40C Fig. 6) arranged with respect to the receiver (Fig. 6) and configured to receive the refrigerant to refrigerate the tray of food when the tray of food is disposed in the cavity of the food receiver (paragraph [0035]); a refrigerant supply system (condensing unit 60 Fig. 5) fluidly coupled to the first and second cooling conduits to supply the first and second conduits with the refrigerant (paragraph [0035]); and at least one  metering valve (valving in paragraph [0035]).
Shackelford teaches the invention as described above but fails to explicitly teach the metering valve fluidly coupled to the second cooling conduit to selectively block and permit flow of the refrigerant to the second cooling conduit such that the refrigerant can flow through the first cooling conduit while the refrigerant is blocked from flowing through the second cooling conduit.
However, Matsuzaki teaches the metering valve (three-way flow rate control valve 60 Fig. 3A) fluidly coupled to the second cooling conduit (evaporator 11 Fig. 3A) to selectively block and permit flow of the refrigerant to the second cooling conduit (paragraph [0106]) such that the refrigerant can flow through the first cooling conduit (evaporator 21 Fig. 3A) while the refrigerant is blocked from flowing through the second cooling conduit (paragraph [0106] and C22 Fig. 6) to provide two different modes of cooling (paragraph [0104]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of Shackelford to include “the metering valve fluidly coupled to the second cooling conduit to selectively block and permit flow of the refrigerant to the second cooling conduit such that the refrigerant can flow through the first cooling conduit while the refrigerant is blocked from flowing through the second cooling conduit” in view of the teachings of Matsuzaki to provide two different modes of cooling.
Regarding claim 2, the combined teachings teach wherein the refrigeration system includes a food holding apparatus temperature controller (controller 90 Fig. 3A of Matsuzaki) and a non-transitory tangible storage medium (computer readable medium in paragraph [0234] of Matsuzaki), the non-transitory tangible storage medium storing food holding apparatus temperature controller executable instructions (paragraphs [0045] and [0233]), that when executed by the food holding apparatus temperature controller (paragraph [0096] of Matsuzaki), selectively operate the refrigeration system in a first refrigeration mode (mode 2 in paragraph [0104] and Fig. 6 of Matsuzaki) in which the refrigerant is delivered to the first cooling conduit and not the second cooling conduit (paragraph [0106] and Fig. 6 of Matsuzaki), and in a second refrigeration mode (mode 1 in paragraph [0104] of Matsuzaki) in which the refrigerant is delivered to the first cooling conduit and the second cooling conduit (paragraph [0106] and Fig. 6 of Matsuzaki).
Regarding claim 3, the combined teachings teach wherein the non-transitory tangible storage medium includes instructions to operate the refrigeration system in the first refrigeration mode (paragraph [0233] of Matsuzaki) to cool the cavity (refrigerating compartment 10 of Matsuzaki corresponds to the cavity disclosed by Shackelford) according to a first set point temperature (target temperatures in paragraph [0107] and see below annotated Fig. of Matsuzaki), and to operate the refrigeration system in the second refrigeration mode to cool the cavity according to a second set point temperature (target temperatures paragraph [0107] and see below annotated Fig. of Matsuzaki), the second set point temperature being cooler than the first set point temperature (see below annotated Fig. of Matsuzaki).

    PNG
    media_image1.png
    912
    818
    media_image1.png
    Greyscale

Regarding claim 5, the combined teachings teach wherein the first cooling conduit is disposed above the second cooling conduit (Fig. 6 of Shackelford).
Regarding claim 6, the combined teachings teach wherein the first cooling conduit is adjacent to an upper end (upper surface 36 Fig. 6 of Shackelford) of the receiver, and the second cooling conduit is adjacent to a lower end (floor 26 Fig. 6 of Shackelford) of the receiver.
Regarding claim 7, the combined teachings teach wherein the second cooling conduit underlies the cavity (Figs. 5 and 6 of Shackelford).
Regarding claim 8, the combined teachings teach wherein the second cooling conduit is arranged to receive the refrigerant in parallel with respect to the first cooling conduit (paragraph [0084] of Matsuzaki).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach wherein the metering valve is a second metering valve, and the refrigeration system includes a first metering valve fluidly coupled to the first cooling conduit, the first metering valve being configured to control an amount of the refrigerant flowing through the first cooling conduit.
However, Applicant has not disclosed that having a first and second metering valves does anything more than produce the predictable result of controlling the flow of the refrigerant to the different conduits. Since it has been held that making a part separable has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 V. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the control valve of Matsuzaki and meet the claimed limitations in order to provide the predictable results of controlling the flow of the refrigerant to the different conduits.
Regarding claim 10, the combined teachings teach further comprising a temperature sensor (temperature sensor 16 Fig. 3A of Matsuzaki) communicatively coupled to the food holding apparatus temperature controller (paragraph [0097] of Matsuzaki) and configured to sense a temperature indicative of a temperature of the cavity of the receiver (paragraph [0035] of Shackelford).
Regarding claim 11, the combined teachings teach wherein the food holding apparatus temperature controller is responsive to a temperature signal from the temperature sensor (paragraph [0097] of Matsuzaki) to control flow of the refrigerant through the first cooling conduit and the second cooling conduit (paragraphs [0097] and [0098] of Matsuzaki).
Regarding claim 12, the combined teachings teach further comprising a heating element (heating elements in paragraph [0012] of Shackelford) arranged with respect to the receiver to heat the cavity for heating the tray of food when the tray of food is disposed in the cavity (paragraphs [0012] and [0034] of Shackelford).
Regarding claim 13, the combined teachings teach wherein the food holding apparatus temperature controller is configured to operate the heating element and the refrigeration system to selectively heat the cavity (paragraphs [0034] and [0035] of Shackelford), refrigerate the cavity in the first mode (first mode disclosed by Matsuzaki which corresponds to the refrigeration system of Shackelford), or refrigerate the cavity in the second mode (second mode disclosed by Matsuzaki which corresponds to the refrigeration system of Shackelford).
Regarding claim 14, the combined teachings teach wherein the at least one receiver comprises a plurality of receivers (wells 18A-D Fig. 1 of Shackelford), each receiver defining a respective cavity (Fig. 2 and paragraph [0009] of Shackelford) for receiving a tray of food (paragraph [0037] of Shackelford), the refrigeration system including a respective first cooling conduit (pipes 40A Fig. 6 of Shackelford) and a respective second cooling conduit (pipes 40C Fig. 6 of Shackelford) associated with each of the receivers (paragraphs [0016] and [0029] of Shackelford).
Regarding claim 15, Shackelford teaches a method of conditioning food (claim 12), the method comprising: positioning a tray (food containers claim 12) containing the food in a cavity (understood to be the inside of well 18 Fig. 6 and paragraph [0009]) of a receiver (well 18 Fig. 6) of a food holding apparatus (module 10 Fig. 2), the food holding apparatus including a first cooling conduit (pipe 40A Fig. 2) configured to refrigerate the tray of food in the cavity (paragraph [0035]) and a second cooling conduit (pipe 40C Fig. 2) configured to refrigerate the tray of food in the cavity (paragraph [0035]), and cooling the tray of food with at least one of the first cooling conduit (paragraph [0035]).
Shackelford teaches the invention as described above but fails to explicitly teach the first cooling conduit being arranged for a refrigerant to flow therethrough while the refrigerant is selectively blocked from flowing through the second cooling conduit.
However, Matsuzaki teaches the first cooling conduit (evaporator 21 Fig. 3A) being arranged for a refrigerant to flow therethrough while the refrigerant is selectively blocked from flowing through the second cooling conduit (paragraph [0106] where it is understood that evaporator 11 Fig. 3A is the second cooling conduit) to provide two different modes of cooling (paragraph [0104]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Shackelford to include “the first cooling conduit being arranged for a refrigerant to flow therethrough while the refrigerant is selectively blocked from flowing through the second cooling conduit” in view of the teachings of Matsuzaki to provide two different modes of cooling.
Regarding claim 16, the combined teachings teach wherein cooling the tray of food includes operating the food holding apparatus in one of a first refrigeration mode (mode 2 in paragraph [0104] and Fig. 6 of Matsuzaki) or a second refrigeration mode (mode 1 in paragraph [0104] of Matsuzaki), wherein the refrigerant is delivered to the first cooling conduit and not the second cooling conduit in the first refrigeration mode (paragraph [0106] and Fig. 6 of Matsuzaki), and wherein the refrigerant is delivered to the first and second cooling conduits in the second refrigeration mode (paragraph [0106] and Fig. 6 of Matsuzaki).
Regarding claim 17, the combined teachings teach wherein operating the food holding apparatus in the first refrigeration mode cools the cavity (refrigerating compartment 10 of Matsuzaki corresponds to the cavity disclosed by Shackelford) according to a first set point temperature (see below annotated Fig. of Matsuzaki), and operating the food holing apparatus in the second refrigeration mode cools the cavity according to a second set point temperature (see below annotated Fig. of Matsuzaki), the second set point temperature being lower than the first set point temperature (see below annotated Fig. of Matsuzaki).

    PNG
    media_image1.png
    912
    818
    media_image1.png
    Greyscale

Regarding claim 18, the combined teachings teach wherein the first set point temperature is selected to cool the tray in the cavity to less than 45 degrees F (41 degrees in paragraph [0036] of Shackelford) and the second set point temperature is selected to cool the tray in the cavity to less than 32 degrees F (10 degrees or less in paragraph [0036] of Shackelford).
Regarding claim 20, the combined teachings teach wherein the first cooling conduit is adjacent to an upper end (upper surface 36 Fig. 6 of Shackelford) of the receiver and the second cooling conduit is adjacent to a lower end (floor 26 Fig. 6 of Shackelford) of the receiver.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shackelford in view of Matsuzaki and in further view of Cho et al. (US20020134545A1, herein after referred to as Cho).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein the refrigeration system includes a user interface comprising an actuator, the food holding apparatus temperature controller being responsive to user input via the actuator to operate in the first and second cooling modes.
However, Cho teaches wherein the refrigeration system (cooling system 40 Fig. 4) includes a user interface (control panel 19 Fig. 3) comprising an actuator (operation selecting buttons 31 Fig. 3), the food holding apparatus temperature controller (controller 70 Fig. 4) being responsive to user input via the actuator to operate in the first (ripening mode in paragraph [0060]) and second cooling modes (cooling mode in paragraph [0060]) to allow a user to select the operation mode (paragraph [005]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of the combined teachings to include “wherein the refrigeration system includes a user interface comprising an actuator, the food holding apparatus temperature controller being responsive to user input via the actuator to operate in the first and second cooling modes” in view of the teachings of Cho to allow a user to select the operation mode.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shackelford in view of Matsuzaki and in further view of Spillner (US20060201177A1).
Regarding claim 19, the combined teachings teach the invention as described above but fail to explicitly teach further comprising forming a cold air blanket over the tray of food with the first cooling conduit simultaneously with cooling the tray of food with the second cooling conduit.
However, Spillner teaches further comprising forming a cold air blanket (paragraph [0018]) over the tray of food (food pan 102 Fig. 1) with the first cooling conduit simultaneously with cooling the tray of food with the second cooling conduit (corresponds to the second refrigeration mode disclosed by Matsuzaki) to shield food product from harmful, hot humid room air (paragraph [0018]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of the combined teachings to include “further comprising forming a cold air blanket over the tray of food with the first cooling conduit simultaneously with cooling the tray of food with the second cooling conduit” in view of the teachings of Spillner to shield food product from harmful, hot humid room air.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763